Title: To George Washington from Henry Clinton, 7 March 1782
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York March 7th 1782
                        
                        Agreeable to Your Desire I send You herewith the Description of the Vessels which I propose sending into the
                            Delaware and Chesapeake with Clothing and other Necessaries for the Prisoners of War; and I request that the Passports may
                            be made out & transmitted to me as soon as may be convenient.
                        In Consequence of the Meeting of our respective Commissioners having been so long delayed, many Circumstances
                            have arisen in the Interim, which have not only obliged me to change the Persons whom I at first intended to nominate for
                            that Business, but induce me to wish that it may be deferred a little longer. Therefore, as it will necessarily take some
                            Time for the Gentlemen I shall now nominate to possess themselves of the requisite Knowledge for transacting the Business
                            they will be charged with. I have to request your Consent to the Meeting of our Commissioners being put off to the 10th
                            day of April next. I am, Sir, Your most obedient Most humble Servant
                        
                            H. Clinton
                        
                        
                            Description of the Vessels for which Passports are Requested to carry Clothing, Necessaries,
                                Refreshments &c. for the British & German Prisoners.
                            For the Delaware.
                            The Brig Dolphin, about 147 Tons Burthen, Chas Cook Master, & Eight Seamen.
                            The Brig Duncan, about 125 Tons Burthen, Jeremiah Pecker Master, & Six Seamen.
                            Mr John Tailyour to go in One of the above Vessels, having Charge of the Refreshments &
                                Necessaries for the Officers and Men at Lancaster &c.
                            For the Chesapeak.
                            The Sloop Leith, about 79 Tons Burthen, Edward Ross Master & five Seamen.The Sloop Mary, abt 122 Tons Burthen, Thomas Smith Master & Seven Men.
                            One Subaltern, or Quarter Master, and Two Non-Commissioned Officers to go in each of the above
                            Vessels.
                        
                    